Citation Nr: 0503103	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-04 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979.

This case comes to the Board of Veterans' Appeals (Board) by 
on appeal of a rating decision rendered by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In December 2004, the veteran testified at a videoconference 
hearing before the undersigned Member of the Board.  A 
transcript of the hearing is of record.


REMAND

The record reflects that the veteran was informed by the Red 
Cross that he tested positive for hepatitis in 1977 and could 
not donate blood.  However, a diagnosis of chronic hepatitis 
B is not contained in the veteran's service medical records.  

The veteran presently asserts that his current hepatitis B is 
related to exposure to infected blood during boxing matches, 
exposure to infected needles during inoculations, or exposure 
to infected dental equipment during service.  Post service 
records show that his wife was found to have hepatitis B in 
1994.  

The Board is of the opinion that a VA examination would be 
probative in ascertaining the etiology or time of onset of 
any present hepatitis.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC, for the following:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present 
hepatitis or residuals thereof.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.  

Based upon the examination results, 
review of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
provide an opinion with respect to any 
currently present hepatitis or residuals 
as to whether it is at least as likely as 
not that the disability is etiologically 
related to the veteran's active military 
service. 

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

2.  The RO should also undertake any 
other development it determines to be 
indicated.

3.  Then, the RO should readjudicate the 
issue on appeal on a de novo basis.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any ultimate outcome of this claim.  The appellant need take 
no action until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



